NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       SEP 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 IVAN VALENZUELA-MARTINEZ,                        No.   14-71865

                  Petitioner,                     Agency No. A095-017-004

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted September 13, 2016**

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges

        Ivan Valenzuela-Martinez, a native and citizen of Nicaragua, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition

for review.

      Valenzuela-Martinez’s contention that the IJ erred by not providing him an

opportunity to explain false statements made to immigration authorities is

unexhausted. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (court

lacks jurisdiction to review claims not presented to the agency).

      Substantial evidence supports the agency’s adverse credibility determination

based on Valenzuela-Martinez’s admissions regarding the false statements and

fraudulent tax information he presented to immigration authorities in connection

with his pursuit of Temporary Protected Status. See id. at 1048 (adverse credibility

finding reasonable under the totality of the circumstances); see Singh v. Holder,

643 F.3d 1178, 1181 (9th Cir. 2011) (“An asylum applicant who lies to

immigration authorities casts doubt on his credibility and the rest of his story.”).

Thus, in the absence of credible testimony, in this case, Valenzuela-Martinez’s

asylum claim, even if timely, and his withholding of removal claim fail. See Farah

v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

                                           2                                    14-71865
      Finally, Valenzuela-Martinez’s CAT claim fails because it is based on the

same testimony the agency found not credible, and Valenzuela-Martinez does not

point to any other evidence in the record that compels the conclusion that it is more

likely than not he would be tortured by or with the consent or acquiescence of a

public official in Nicaragua. See id. at 1156-57. In light of our conclusions, we

need not reach Valenzuela-Martinez’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                         3                                    14-71865